UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6223



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JEREMY LUJAN AIKEN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:04-cr-00092-1)


Submitted:   October 19, 2007          Decided:     November 16, 2007


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeremy Lujan Aiken, Appellant Pro Se.    Jill Westmoreland Rose,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jeremy Lujan Aiken appeals the district court’s order

denying his motion to compel a substantial assistance motion.*             We

have       reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm on the reasoning of the district court. See

United States v. Aiken, No. 1:04-cr-00092-1 (W.D.N.C. Jan. 9,

2007).      We deny Aiken’s motion to order an evidentiary hearing.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                      AFFIRMED




       *
      We previously remanded to the district court for that court
to determine if excusable neglect existed to warrant extension of
the appeal period.    While the court did not specifically state
whether Aiken had shown excusable neglect or good cause warranting
extension of the ten-day appeal period, we conclude from its order
that it intended its processing of Aiken’s otherwise untimely
notice of appeal to reflect its determination that Aiken be
accorded the benefit of the permitted extension of time.

                                     - 2 -